Exhibit 10.1
 
EXECUTION VERSION



 
 
CREDIT AGREEMENT
 
Dated as of
 
June 2, 2011
 
among
 


 
NEWFIELD EXPLORATION COMPANY,
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 
___________________________________
 
WELLS FARGO BANK, N.A.
as Syndication Agent


___________________________________
 
BBVA COMPASS, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and DNB NOR BANK ASA
as Documentation Agents
___________________________________
 


 
J. P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers


 

509265-1601-13380-Active.12396546.12
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page:
 
Article I Definitions
1
Section 1.01
Defined Terms
1
Section 1.02
Classifications of Loans and Borrowings
17
Section 1.03
Terms Generally
17
Section 1.04
Accounting Terms; GAAP
18
     
Article II The Credits
18
Section 2.01
Commitments
18
Section 2.02
Loans and Borrowings
18
Section 2.03
Requests for Revolving Borrowings
19
Section 2.04
Swingline Loans
20
Section 2.05
Letters of Credit
21
Section 2.06
Funding of Borrowings
25
Section 2.07
Interest Elections
25
Section 2.08
Termination and Reduction of Commitments
27
Section 2.09
Repayment of Loans; Evidence of Debt
27
Section 2.10
Prepayment of Loans
28
Section 2.11
Fees
29
Section 2.12
Interest
30
Section 2.13
Alternate Rate of Interest
30
Section 2.14
Increased Costs
31
Section 2.15
Break Funding Payments
32
Section 2.16
Taxes
33
Section 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
36
Section 2.18
Mitigation Obligations; Replacement of Lenders
38
Section 2.19
Defaulting Lenders
39
   
Article III Representations and Warranties
40
Section 3.01
Organization; Powers
41
Section 3.02
Authorization; Enforceability
41
Section 3.03
Governmental Approvals; No Conflicts
41
Section 3.04
Financial Condition; No Material Adverse Change
41
Section 3.05
Properties
41
Section 3.06
Litigation and Environmental Matters
42
Section 3.07
Compliance with Laws
42
Section 3.08
Investment Company Status
42
Section 3.09
Taxes
42
Section 3.10
ERISA
42
Section 3.11
Subsidiaries
43
Section 3.12
Disclosure
43

 
 
509265-1601-13380-Active.12396546.12
i
 

--------------------------------------------------------------------------------

 
 
 
Article IV Conditions
43
Section 4.01
Effective Date
43
Section 4.02
Each Credit Event
44
   
Article V Affirmative Covenants
45
Section 5.01
Financial Statements and Other Information
45
Section 5.02
Notices of Material Events
46
Section 5.03
Existence; Conduct of Business
47
Section 5.04
Payment of Tax Liabilities
47
Section 5.05
Maintenance of Properties; Insurance
47
Section 5.06
Books and Records; Inspection Rights
47
Section 5.07
Compliance with Laws
47
Section 5.08
Use of Proceeds and Letters of Credit
47
Section 5.09
Principal Business
48
Section 5.10
Subsidiary Guaranties
48
   
Article VI Negative Covenants
48
Section 6.01
Indebtedness
48
Section 6.02
Liens
49
Section 6.03
Fundamental Changes
50
Section 6.04
Financial Covenants
51
Section 6.05
Restrictive Agreements
51
Section 6.06
Sale Leaseback Transactions
51
   
Article VII Events of Default
51
   
Article VIII The Administrative Agent
54
Section 8.01
Administrative Agent
54
Section 8.02
The Arrangers, Joint Bookrunners, Syndication Agent and Documentation Agents
56
   
Article IX Miscellaneous
57
Section 9.01
Notices
57
Section 9.02
Waivers; Amendments
58
Section 9.03
Expenses; Indemnity; Damage Waiver
58
Section 9.04
Successors and Assigns
60
Section 9.05
Survival
63
Section 9.06
Counterparts; Integration; Effectiveness
63
Section 9.07
Severability
64
Section 9.08
Governing Law; Jurisdiction; Consent to Service of Process
64
Section 9.09
WAIVER OF JURY TRIAL
64
Section 9.10
Headings
65
Section 9.11
Confidentiality
65
Section 9.12
Interest Rate Limitation
66
Section 9.13
Right of Setoff
66
Section 9.14
USA Patriot Act Notice
66
Section 9.15
No Advisory or Fiduciary Responsibility
67


509265-1601-13380-Active.12396546.12
 ii
 

--------------------------------------------------------------------------------

 

Schedules:
 
Schedule 1.01A
Applicable Margin Pricing Grid
Schedule 1.01B
Existing Letters of Credit
Schedule 2.01
Commitments
Schedule 2.05
LC Issuance Limit
Schedule 3.06
Disclosed Matters
Schedule 3.11
Subsidiaries
Schedule 6.02
Liens
Schedule 6.05
Existing Restrictive Agreements
   
Exhibits:
 
Exhibit A
Form of Assignment and Assumption
Exhibit B-1
Form of U.S. Tax Compliance Certificate
Exhibit B-2
Form of U.S. Tax Compliance Certificate
Exhibit B-3
Form of U.S. Tax Compliance Certificate
Exhibit B-4
Form of U.S. Tax Compliance Certificate
Exhibit C
Form of Legal Opinion
Exhibit D
Form of Subsidiary Guaranty
Exhibit E
Form of Promissory Note


509265-1601-13380-Active.12396546.12
iii
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 2, 2011 among Newfield Exploration Company, a
Delaware corporation, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as  Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as the same may be amended, modified or
restated from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
applicable for a one month Interest Period starting on such day, without any
adjustment for rounding, (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted Eurodollar Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or any successor or substitute page of such page)
as of 11:00 a.m., London time on such day.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate, respectively.
 
 
509265-1601-13380-Active.12396546.12
 
1

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, for any day, with respect to any Type of Loan, or
with respect to any Letter of Credit or commitment fees payable hereunder, as
the case may be, the Applicable Margin per annum determined in accordance with
Schedule 1.01A.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any Assignments and Assumptions and to any Lender’s status as a Defaulting
Lender at the time of determination.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities LLC.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Obligation” means, with respect to any Sale Leaseback Transaction
as of any particular time, the present value at such time discounted at the rate
of interest implicit in the terms of the lease of the obligations of the lessee
under such lease for net rental payments during the remaining term of the lease
(including any period for which such lease has been extended or may, at the
option of the Borrower or any Subsidiary, be extended).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
509265-1601-13380-Active.12396546.12
 
2

--------------------------------------------------------------------------------

 
 
“Borrower” means Newfield Exploration Company, a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Texas are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Certifying Officer” has the meaning set forth in Section 5.01(c).
 
“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower or a committee
thereof nor (ii) appointed by directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Banks (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08,
 
509265-1601-13380-Active.12396546.12
 
3

--------------------------------------------------------------------------------

 
 
 or (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$1,250,000,000.
 
 “Consolidated EBITDAX” means, with respect to the Borrower and its
Subsidiaries, for any period, Consolidated Net Income for that period, plus (a)
to the extent included in determining Consolidated Net Income for that period,
(i) the aggregate amount of Consolidated Interest Expense for that period, (ii)
the aggregate amount of letter of credit fees paid by the Borrower and its
Subsidiaries during that period, (iii) the aggregate amount of income tax
expense of the Borrower and its Subsidiaries for that period, (iv) non-cash
extraordinary losses, (v) losses on the disposition of assets, (vi) losses or
charges under Statement of Financial Accounting Standard 133 (and any statements
replacing, modifying or superceding such statement) resulting from the net
change in the Borrower’s (or any Subsidiary’s) mark-to-market portfolio of
commodity price risk management activities and (vii) all amounts attributable to
depreciation, depletion, amortization, ceiling test write-downs and other
non-cash charges and expenses of the Borrower and its Subsidiaries for that
period and (viii) exploration and abandonment expenses, minus (b) to the extent
included in determining Consolidated Net Income for that period, (i) non-cash
extraordinary income, (ii) gains on the disposition of assets, and (iii)
non-cash gains under Statement of Financial Accounting Standard 133 (and any
statements replacing, modifying or superceding such statement) resulting from
the net change in Borrower’s (or any Subsidiary’s) mark-to-market portfolio of
commodity price risk management activities during that period, in each case
determined on a consolidated basis of the Borrower and its Subsidiaries in
accordance with GAAP and without duplication of amounts; provided, however,
non-cash income or gains in respect of deferred revenue, production payments and
other matters included in the definition of Indebtedness shall not be subtracted
from Consolidated Net Income under clause (b).
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (i) gross
interest expense (whether cash or accrued) of the Borrower and its Subsidiaries
for such period on a consolidated basis in accordance with GAAP, including to
the extent included in interest expense in accordance with GAAP (x) the
amortization of debt discounts and (y) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense and (ii)
capitalized interest of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, net income of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.
 
 “Consolidated Tangible Net Worth” means, at any date, (i) the consolidated
shareholders’ equity of Borrower and its Subsidiaries (determined in accordance
with GAAP); less (ii) the amount of consolidated intangible assets of Borrower
and its Subsidiaries, provided, that to the extent oil and gas mineral leases
are classified as intangible assets under GAAP, for purposes of this definition,
those assets will be treated as tangible assets; less (iii) the amount of such
consolidated shareholders’ equity attributable to non-cash gains under Statement
of Financial Accounting Standard 133 (and any statements replacing, modifying or
superceding
 
509265-1601-13380-Active.12396546.12
 
4

--------------------------------------------------------------------------------

 
such statement) resulting from the net change in Borrower’s (or any
Subsidiary’s) mark-to-market portfolio of commodity price risk management
activities; plus (iv) the aggregate amount of any non-cash write downs under
Statement of Financial Accounting Standard Nos. 19, 109, 142, and 144, (and any
statements replacing, modifying or superceding such statement), on a
consolidated basis, by Borrower and its Subsidiaries after December 31, 2010,
net of associated taxes; plus (v) the amount of such consolidated shareholders’
equity attributable to losses or charges under Statement of Financial Accounting
Standard 133 (and any statements replacing, modifying or superceding such
statement) resulting from the net change in the Borrower’s (or any Subsidiary’s)
mark-to-market portfolio of commodity price risk management activities.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or, in the case of clause (iii) above, such Lender notifies the
Administrative Agent in writing of a good faith dispute with respect to the
amount of such payment, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
509265-1601-13380-Active.12396546.12
 
5

--------------------------------------------------------------------------------

 
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or disclosed in any filing with
the SEC.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent believes the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).
 
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, legally enforceable
notices or binding agreements of, issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of human health or
safety (to the extent such human health or safety relate to exposure to harmful
or deleterious substances), natural resources (including the preservation or
reclamation thereof) or the environment, or the management, release or
threatened release of any harmful or deleterious substance.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or liability under indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
 
“ERISA Event” means (a) any “reportable event-”,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of the
Borrower or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (e) the incurrence by the Borrower or any of its ERISA
 
509265-1601-13380-Active.12396546.12
 
6

--------------------------------------------------------------------------------

 
 
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the failure by the Borrower or any ERISA Affiliate to
make a required contribution to a Multiemployer Plan or the failure of the
Borrower or any ERISA Affiliate to pay when due (after expiration of the
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA; or (i) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, terminated, or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA.
 
 “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurodollar Rate.
 
“Eurodollar Rate” means , with respect to each day during each Interest Period
pertaining to a Eurocurrency Borrowing, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on such page (or otherwise on such screen), the “Eurodollar
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 a.m., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Events of Default” has the meaning set forth in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Banks or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes (including the Texas Margin Tax) imposed on or measured by such
recipient’s net income (i) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) as the result of any other present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than any connection arising solely from such recipient having
executed, delivered, become a party to, performed its obligations under,
 
509265-1601-13380-Active.12396546.12
 
7

--------------------------------------------------------------------------------

 
 
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (b) any branch
profits taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in (a), above, (c) any Taxes imposed under
FATCA, (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding Tax that is
imposed on amounts payable to such Foreign Lender pursuant to a law in effect on
the date on which such Foreign Lender becomes a party to this Agreement whether
upon execution or upon assignment (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.16(a) and (e) any backup U.S. federal withholding
Taxes imposed on a recipient.
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
22, 2007, among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent
and as Issuing Bank, Wells Fargo Bank, N.A., as Syndication Agent and as a
Documentation Agent, BMO Capital Markets Financing, Inc., The Royal Bank of
Scotland plc and Calyon New York Branch as Documentation Agents, and the lenders
parties thereto.
 
“Existing Letters of Credit” means the letters of credit described on Schedule
1.01B that were issued by JPMorgan Chase Bank, N.A. under the Existing Credit
Agreement and that shall be transferred to and deemed issued under this
Agreement, as such letters of credit may be renewed or amended from time to
time.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or principal accounting officer.  The term “Financial
Officer” without reference to a Person shall mean a Financial Officer of the
Borrower.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
509265-1601-13380-Active.12396546.12
 
8

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to or that could reasonably be expected to result in
liability under any applicable Environmental Law.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
 
 “Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of Property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
 
509265-1601-13380-Active.12396546.12
 
9

--------------------------------------------------------------------------------

 
 
Property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed limited, however, to the lesser of (1) the
amount of such Indebtedness or (2) the book value of such Property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit,  (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (i) the amount of deferred revenue attributed to any forward sale
of production for which such Person has received payment in advance other than
on ordinary trade terms, (j) all Attributable Obligations arising under any Sale
Leaseback Transaction and (k) all obligations or undertakings of such Person
with respect to payments received by such Person in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts, contracts to deliver oil,
gas or other minerals in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment) or with
respect to other obligations to deliver goods or services in consideration of
advance payments therefor but excluding gas imbalances arising in the ordinary
course of business between joint working interest owners of production.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement; provided, that
if the Borrower does not have any such indebtedness, Index Debt shall be the
indebtedness under this Agreement.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.
 
 “Insolvent” means, with respect to a Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
 
 “Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all Lenders, nine or twelve
 
509265-1601-13380-Active.12396546.12
 
10

--------------------------------------------------------------------------------

 
 
months thereafter or such other periods as may be requested by the Borrower (an
“Irregular Interest Period”), in each case subject to availability, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period (other than an
Irregular Interest Period) that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
 
 “Investment Grade Rating” means a rating for Index Debt of BBB- or higher by
S&P and Baa3 or higher by Moody’s.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A. and any
other Lender selected by the Borrower and agreed to by such Lender, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i).  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
 “LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“LC Issuance Limit” means, for any Issuing Bank, the maximum aggregate amount
specified for such Issuing Bank on Schedule 2.05.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any
 
509265-1601-13380-Active.12396546.12
 
11

--------------------------------------------------------------------------------

 
 
of the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan Documents” means this Agreement, any promissory note referred to in
Section 2.09(e) and the Subsidiary Guaranties.


 “Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and the Subsidiary Guarantors,
if any, to perform their obligations, taken as a whole, under this Agreement and
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents, except that cyclical
declines in energy prices will not constitute a Material Adverse Effect.
 
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or (b) obligations in respect of one or more Swap Agreements, in
each case under clause (a) or (b) of any one or more of the Borrower and its
Subsidiaries, in an aggregate principal amount exceeding $100,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
 
“Material Subsidiaries” means, as of any date of determination, each Subsidiary
of the Borrower that:
 
(i)           has assets with a book value representing more than 5% of the book
value of the consolidated assets of the Borrower and its Subsidiaries as of the
end of the fiscal quarter ended immediately prior to such date of determination;
and
 
(ii)           is responsible for more than 5% of the consolidated revenues of
the Borrower and its Subsidiaries as reflected in the consolidated financial
statements of the Borrower and its Subsidiaries for the four fiscal quarters
immediately preceding such date of determination;
 
provided that each such determination of such assets or revenues shall be made
after deducting all intercompany transactions which, in accordance with GAAP,
would be eliminated in preparing consolidated financial statements for the
Borrower and its Subsidiaries.
 
“Maturity Date” means June 2, 2016.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
509265-1601-13380-Active.12396546.12
 
12

--------------------------------------------------------------------------------

 
 
“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by the Borrower or any Subsidiary pursuant to, as a result of,
or in connection with any Loan Document, including all principal of and interest
on the Loans, all reimbursement and other obligations in connection with the
Letters of Credit and all obligations to pay fees, costs, expenses, indemnities
and other amounts payable under any Loan Document.
 
“Obligors” means the Borrower and the Subsidiary Guarantors, each an “Obligor”.
 
 “Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or Property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)
Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;



(b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords,
vendors, workmen, operators, and other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation, processing
and maintenance of Hydrocarbons and related facilities and assets and securing
obligations that are not overdue by more than 90 days or the validity or amount
of which is being contested in good faith by appropriate proceedings;

 

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;

          
(d)
deposits to secure the performance of bids, tenders, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, and other
obligations of a like nature (excluding, however, deposits to secure the
performance of Swap Agreements), in each case in the ordinary course of
business;



(e)
judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

 
509265-1601-13380-Active.12396546.12
 
13

--------------------------------------------------------------------------------

 
 
 
(f)
easements, zoning restrictions, rights-of-way, servitudes, permits, conditions,
exceptions, reservations, and similar encumbrances on real Property imposed by
law or arising in the ordinary course of business that do not secure any
Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;



(g)
legal or equitable encumbrances deemed to exist by reason of negative pledges
such as in Section 6.02 of this Agreement or the existence of any litigation or
other legal proceeding and any related lis pendens filing (excluding any
attachment prior to judgment, judgment lien or attachment lien in aid of
execution on a judgment);



(h)
rights of a common owner of any interest in Property held by Borrower or any
Subsidiary as a common owner;



(i)
farmout, carried working interest, oil and gas leases, joint operating,
unitization, royalty, overriding royalty, sales, area of mutual interest,
division order, joint venture, partnership and similar agreements relating to
the exploration or development of, or production from, oil and gas properties
incurred in the ordinary course of business,



(j)
Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code or
other similar statutory provisions of other states with respect to production
purchased from others;



(k)
any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;

 
 
(l)
Liens resulting from the deposit of funds or evidences of Indebtedness in trust
for the purpose of defeasing Indebtedness of the Borrower or any Subsidiary;



(m)
Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business;



(n)
reservations in original grants to any Governmental Authority or rights of any
Governmental Authority to terminate any lease; and



(o)
Liens in renewal or extension of any of the foregoing permitted Liens, so long
as limited to the Property or assets encumbered and the amounts of indebtedness
secured immediately prior to such renewal or extension is not increased.



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA, but excluding a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA
 
509265-1601-13380-Active.12396546.12
 
14

--------------------------------------------------------------------------------

 
 
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Property” means any and all tangible and intangible assets and properties,
including goods, real property, personal property, fixtures, cash, securities,
accounts, contract rights, intangibles, intellectual property, any other form of
asset or property and any interest therein.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reorganization” means, with respect to a Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
“Revolving Loans” means a Loan made pursuant to Section 2.02.
 
“S&P” means Standard & Poor’s.
 
“Sale Leaseback Transaction” means any arrangement entered into by the Borrower
or any Subsidiary, directly or indirectly, whereby the Borrower or any
Subsidiary shall sell or transfer any Property and whereby the Borrower or any
Subsidiary shall then or thereafter rent or lease as lessee such Property or any
part thereof or other Property which the Borrower or any Subsidiary intends to
use for substantially the same purpose or purposes as the Property sold or
transferred.
 
“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or
 
509265-1601-13380-Active.12396546.12
 
15

--------------------------------------------------------------------------------

 
 
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Subsidiary that is required to execute and
deliver a Subsidiary Guaranty.
 
“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit D executed by a Subsidiary
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Subsidiaries.
 
509265-1601-13380-Active.12396546.12
 
16

--------------------------------------------------------------------------------

 
 
“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Subsidiaries on a consolidated basis
(including any Indebtedness proposed to be incurred on such date of
determination and excluding all Indebtedness to be paid on such date of
determination with the proceeds thereof and excluding any Indebtedness described
in clause (g) of the definition of Indebtedness herein).
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and any Guarantee by a Subsidiary
Guarantor of the Obligations of the Borrower that may be executed in accordance
with this Agreement.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, (i) any subsidiary
all of the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Administrative Agent or the Borrower, as
applicable.
 
Section 1.02Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
Section 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”,
 
509265-1601-13380-Active.12396546.12
 
17

--------------------------------------------------------------------------------

 
 
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.
 
Section 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including but not limited to any
Statement of Financial Accounting Standard) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
ARTICLE II
THE CREDITS
 
Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
Section 2.02 Loans and Borrowings.
 
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option (but subject to Section 2.18) may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
509265-1601-13380-Active.12396546.12
 
18

--------------------------------------------------------------------------------

 
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of fifteen (15) Eurodollar Revolving Borrowings
outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.03 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the same Business Day of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with this Agreement:
 
(i)  
the aggregate amount of the requested Borrowing;

 
(ii)  
the date of such Borrowing, which shall be a Business Day;

 
(iii)  
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 
(iv)  
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 
(v)  
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
509265-1601-13380-Active.12396546.12
 
19

--------------------------------------------------------------------------------

 
 
Section 2.04 Swingline Loans
 


 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the aggregate principal amount of outstanding Swingline
Loans exceeding $100,000,000; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each  Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
 
509265-1601-13380-Active.12396546.12
 
20

--------------------------------------------------------------------------------

 
 
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
Section 2.05 Letters of Credit.
 
(a) General.  The Borrower, the Administrative Agent, the Issuing Banks and the
Lenders hereby agree that all Existing Letters of Credit shall be deemed to be
issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Banks’
standard issuance fee shall not be payable on such deemed issuance).  Subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of standby Letters of Credit, in dollars and in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Condition.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that no provision
in such application shall be deemed effective to the extent such provision
contains, provides for, or requires, representations, warranties, covenants,
security interests, Liens, indemnities, reimbursements of costs or expenses,
events of defaults, remedies, or standards of care or to the extent such
provision conflicts or is inconsistent with this Agreement.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total Credit Exposures shall not exceed
the total Commitments, (ii) the LC Exposure shall not exceed in the aggregate
$300,000,000 at any time and (iii) no Issuing Bank’s LC Exposure shall exceed
its LC Issuance Limit.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter
 
509265-1601-13380-Active.12396546.12
 
21

--------------------------------------------------------------------------------

 
 
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Maturity Date.
 
(d) Participation.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Banks hereby grant
to each Lender, and each Lender hereby acquires from the Issuing Banks, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Banks, such Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Banks and not reimbursed by the
Borrower on the date due as provided in paragraph (e) below, and of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $5,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Revolving Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Banks the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Banks or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Banks, then to such Lenders and Issuing Banks as
 
509265-1601-13380-Active.12396546.12
 
22

--------------------------------------------------------------------------------

 
 
their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse the applicable Issuing Banks for any LC Disbursement
(other than the funding of Revolving ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Banks may, in their sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank that issued a Letter of Credit
shall, promptly following receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Banks
have made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the
 
509265-1601-13380-Active.12396546.12
 
23

--------------------------------------------------------------------------------

 
 
Borrower of its obligation to reimburse the Issuing Banks  and the Lenders with
respect to any such LC Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) above, then Section 2.12(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Additional and Replacement Issuing Banks.  Any other Lender in addition to
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. selected by the Borrower
and agreed to by such Lender may become an Issuing Bank.  The Borrower shall
provide JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. notice of any such
additional Issuing Bank.  An Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit or to amend, extend or renew any Letter of Credit.
 
(j) Cash Collateralization.  If the Loans have become due and payable (A)
pursuant to Article VII (other than pursuant to clause (h) or (i) of such
Article VII), on the Business Day following the Business Day that the Borrower
receives notice from the Administrative Agent (at the direction of Required
Lenders) or the Required Lenders demanding the deposit of cash collateral
pursuant to this paragraph, or (B) pursuant to clause (h) or (i) of Article VII,
without any demand or the taking of any other action by the Issuing Banks, the
Administrative Agent, or any of the Lenders, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Banks and the Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest on
LC Disbursements comprising such LC Exposure. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal,
 
509265-1601-13380-Active.12396546.12
 
24

--------------------------------------------------------------------------------

 
 
over such account (which shall be invested in obligations of, obligations
guaranteed by, or obligations backed by the full faith and credit of, the United
States of America, certificates of deposit of Administrative Agent or commercial
paper having the highest rating from S&P or Moody’s, in each case maturing in
less than 180 days).  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse an Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement, with any excess amounts returned to the Borrower.
 
Section 2.06 Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 pm, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
Section 2.07 Interest Elections.
 
509265-1601-13380-Active.12396546.12
 
25

--------------------------------------------------------------------------------

 
 
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with this Agreement:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable
 
509265-1601-13380-Active.12396546.12
 
26

--------------------------------------------------------------------------------

 
 
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
Section 2.08 Termination and Reduction of Commitments.
 
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the total Credit Exposures would exceed the
Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Applicable Percentages.
 
Section 2.09 Repayment of Loans; Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least fifteen Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from
 
509265-1601-13380-Active.12396546.12
 
27

--------------------------------------------------------------------------------

 
 
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit E.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, to such payee and its
registered assigns).
 
Section 2.10 Prepayment of Loans.
 
(a) Subject to any breakage funding costs payable pursuant to Section 2.15, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000, or if such amount is lesser, the outstanding amount of the
Borrowing, and made subject to prior notice in accordance with paragraph (b) of
this Section.
 
(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 12:00 noon, New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.   Each partial prepayment of any Revolving
Borrowing shall
 
509265-1601-13380-Active.12396546.12
 
28

--------------------------------------------------------------------------------

 
 
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
 
Section 2.11 Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Margin for
commitment fees on the daily amount of the unused Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates.  Accrued Commitment fees shall be payable
in arrears no later than three (3) Business Days after the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Margin for Letters of Credit on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.200% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitments terminate.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
509265-1601-13380-Active.12396546.12
 
29

--------------------------------------------------------------------------------

 
 
Section 2.12 Interest.
 
(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, after giving
effect to any applicable grace period, all outstanding Loans shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted
Eurodollar Rate or Eurodollar Rate shall be determined by the Administrative
Agent and such determination shall be conclusive absent manifest error.
 
Section 2.13 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable,
for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable, for such
Interest Period will
 
509265-1601-13380-Active.12396546.12
 
30

--------------------------------------------------------------------------------

 
 
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
Section 2.14 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or the Issuing Banks; or
 
(ii) impose on any Lender or the Issuing Banks or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein (excluding, in each
case, Indemnified Taxes, Excluded Taxes and Other Taxes to the extent covered by
Section 2.16);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (i), to such Lender, the Administrative Agent or the
Issuing Banks) of making or maintaining any Eurodollar Loan (or in the case of
(i), any Loan), or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, the Administrative Agent or the Issuing Banks
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, the Administrative
Agent or the Issuing Banks hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, the Administrative Agent
or the Issuing Banks, as the case may be, such additional amount or amounts as
will compensate such Lender, the Administrative Agent or the Issuing Banks, as
the case may be, for such additional costs incurred or reduction suffered.
 
(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be,
 
509265-1601-13380-Active.12396546.12
 
31

--------------------------------------------------------------------------------

 
 
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay to the Administrative
Agent for the account of such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(e) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued.
 
Section 2.15 Break Funding Payments.In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest
 
509265-1601-13380-Active.12396546.12
 
32

--------------------------------------------------------------------------------

 
 
rate which such Lender would bid were it to bid, at the commencement of such
period, for dollar deposits of a comparable amount and period from other banks
in the eurodollar market.  A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section in
reasonable detail shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay to the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
Section 2.16 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
applicable Withholding Agent shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.16) the Administrative Agent, Lender, or Issuing Banks  (or any other
recipient, as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender, and the
Issuing Banks within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender, or the Issuing Banks, as the case may be (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section), and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability in
reasonable detail shall be delivered to the Borrower by a Lender or the Issuing
Banks, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Banks and shall be conclusive absent manifest error.
 
(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. 
 
509265-1601-13380-Active.12396546.12
 
33

--------------------------------------------------------------------------------

 
 
A certificate as to the amount of such payment or liability in reasonable detail
shall be delivered to the Lender by the Administrative Agent and shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing:
 
(A) any Lender that is a U.S. Person (as defined in Section  7701(a)(30) of the
Code) shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
 
509265-1601-13380-Active.12396546.12
 
34

--------------------------------------------------------------------------------

 
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such income tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such income tax treaty;
 
(2) executed originals of Internal Revenue Service Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B and (y) executed originals of Internal
Revenue Service Form W-8BEN; or
 
(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, a
certificate substantially in the form of Exhibit B, Internal Revenue Service
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate substantially in the form of Exhibit B on behalf of each such
beneficial owner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s
 
509265-1601-13380-Active.12396546.12
 
35

--------------------------------------------------------------------------------

 
 
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so.
 
(g) If the Administrative Agent, a Lender or Issuing Bank determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent, a
Lender or an Issuing Bank be required to pay any amount to the Borrower pursuant
to this paragraph (g) the payment of which would place the Administrative Agent,
such Lender or such Issuing Bank in a less favorable position (on a net
after-Tax basis) than the Administrative Agent, such Lender or such Issuing Bank
would have been in if the indemnity payments or additional amounts giving rise
to such refund had never been paid. This Section shall not be construed to
require the Administrative Agent, any Lender or Issuing Bank to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person or to attempt to take any
position to obtain a refund, deduction, or credit, which attempt would be
inconsistent with any reporting position otherwise taken by the Administrative
Agent, such Lender or such Issuing Bank on its applicable Tax returns.
 
(h) For purposes of Section 2.16(e) and (f), the term “Lender” includes any
Issuing Bank.
 
Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day
 
509265-1601-13380-Active.12396546.12
 
36

--------------------------------------------------------------------------------

 
 
for purposes of calculating interest thereon.  All such payments shall be made
to the Administrative Agent at its offices at 270 Park Avenue, New York, New
York, except payments to be made directly to the Issuing Banks or Swingline
Lender as expressly provided herein and except that payments pursuant to
Section 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the
 
509265-1601-13380-Active.12396546.12
 
37

--------------------------------------------------------------------------------

 
 
account of the Lenders or the Issuing Banks  hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Banks with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
Section 2.18 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Banks) which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such
 
509265-1601-13380-Active.12396546.12
 
38

--------------------------------------------------------------------------------

 
 
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
Section 2.19 Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;
 
                                (b) the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided, that any amendment,
waiver or other modification (i) requiring the consent of all Lenders or each
Lender affected thereby which affects such Defaulting Lender differently than
other affected Lenders or (ii) which increases or extends the Commitment of a
Defaulting Lender shall require the consent of such Defaulting Lender;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
       (i) all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
509265-1601-13380-Active.12396546.12
 
39

--------------------------------------------------------------------------------

 
 
                                (iv)           if the LC Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.11(a) and Section 2.11(b)
shall be adjusted in accordance with such non-Defaulting Lenders' Applicable
Percentages; and


(v)           if any Defaulting Lender’s LC Exposure is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and Defaulting Lenders shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Banks, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Banks, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than  Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
509265-1601-13380-Active.12396546.12
 
40

--------------------------------------------------------------------------------

 
 
 
Section 3.01Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
Section 3.02Authorization; Enforceability.The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor which
is a party thereto, and constitute a legal, valid and binding obligation of such
Obligor, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Subsidiaries or (b) except as to matters that could not reasonably
be expected to result in a Material Adverse Effect, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
any order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
 
Section 3.04 Financial Condition; No Material Adverse Change.
 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows (i)
as of and for the fiscal year ended December 31, 2010, reported on by
PricewaterhouseCoopers LLC, independent public accountants, and (ii) as of and
for the fiscal quarter ended March 31, 2011, certified by its Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
(b) As of the Effective Date, there has been no change which could reasonably be
expected to have a Material Adverse Effect.
 
Section 3.05Properties. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal Property material
to its business, except for any failure, defect or other matter that could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
509265-1601-13380-Active.12396546.12
 
41

--------------------------------------------------------------------------------

 
 
 
Section 3.06 Litigation and Environmental Matters.
 
(a) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or that involve this Agreement or the
Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any reasonable basis for the imposition
or incurrence of any Environmental Liability.
 
Section 3.07 Compliance with Laws.  Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its Property except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
 
Section 3.08 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.09 Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP including Taxes
that are being contested in good faith by appropriate proceedings or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.10 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  Neither the Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other
 
509265-1601-13380-Active.12396546.12
 
42

--------------------------------------------------------------------------------

 
 
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA that are not past due.
 
Section 3.11 Subsidiaries.  Schedule 3.11 contains an accurate list of all of
the presently existing Material Subsidiaries, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or membership interests owned by the Borrower or other Subsidiaries.  All
of the issued and outstanding shares of capital stock of each corporate Material
Subsidiary have been duly authorized and issued and are fully paid and
nonassessable.
 
Section 3.12 Disclosure.  The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, outside counsel for the Borrower, covering those
matters described on Exhibit C.  The Borrower hereby requests such counsel to
deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
509265-1601-13380-Active.12396546.12
 
43

--------------------------------------------------------------------------------

 
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e) The Administrative Agent, Lenders and Arrangers shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
 
(f) All commitments (other than in respect of Existing Letters of Credit) under
the Existing Credit Agreement shall have been terminated in full and all amounts
(including accrued fees in respect of Existing Letters of Credit) outstanding
under the Existing Credit Agreement shall have been paid in full.
 
(g) The Administrative Agent shall have received an original promissory note as
contemplated by Section 2.09(e) for each Lender that has notified the
Administrative Agent prior to the Effective Date that such Lender requests such
note.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless such notice is given at or prior to 3:00 p.m., New York
City time, on June 15, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
 
Section 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct in all material respects (except that any
such representations and warranties that are qualified as to materiality shall
be true and correct in all respects) on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date).
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
509265-1601-13380-Active.12396546.12
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
Section 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) within 65 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLC or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c) within five (5) Business Days following the delivery of the financial
statements referred to in subsections (a) or (b) of this Section 5.01, a copy of
the certification signed by the principal executive officer and the principal
financial officer of the Borrower (each, a “Certifying Officer”) as required by
Rule 13A-14 under the Exchange Act and a copy of the internal controls
disclosure statement by such Certifying Officers as required by Rule 13A-15
under the Exchange Act and Final Rules Release No. 33-8238 of the SEC, each as
included in the Borrower’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, for the applicable fiscal period;
 
(d) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section  5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section  6.04(a) and (b);
 
509265-1601-13380-Active.12396546.12
 
45

--------------------------------------------------------------------------------

 
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
                                        (f) promptly after Moody’s or S&P shall
have announced a change in the rating established or deemed to have been
established with respect to the Borrower’s corporate family rating or any of the
Borrower’s Index Debt, written notice of such rating change; and
 
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (c) or (e) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such financial statements or other documents, or provides a link
thereto, on the Borrower’s website on the Internet or at http://www.sec.gov or
(ii) such financial statements or other documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such financial statements and other documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, as the case may be, and (ii)
the Borrower shall notify the Administrative Agent of the posting of any such
financial statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.


Section 5.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that involves monetary claims in excess of $25,000,000 or
that could reasonably be expected to result in a Material Adverse Effect if
adversely determined;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
509265-1601-13380-Active.12396546.12
 
46

--------------------------------------------------------------------------------

 
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.03 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except for any failure to maintain, preserve or qualify that could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, transfer, lease,
liquidation or dissolution permitted under Section  6.03 or (ii) a termination
of such existence, good standing, rights, licenses, permits, privileges and
franchises of any Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and could not reasonably be
expected to have a Material Adverse Effect.
 
Section 5.04 Payment of Tax Liabilities.  The Borrower will, and will cause each
of its Subsidiaries to pay its Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
 
Section 5.05 Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all Property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except for any failure that could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as is customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
 
Section 5.06 Books and Records; Inspection Rights
 
.  The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.
 
Section 5.07 Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.08 Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used to repay outstanding bank debt, for acquisitions and for other
general corporate purposes.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for buying or
 
509265-1601-13380-Active.12396546.12
 
47

--------------------------------------------------------------------------------

 
 
carrying any margin stock (within the meaning of Regulations T, U and X of the
Board).  Following the application of the proceeds of any Loan, no more than 25%
of the value (as determined by any reasonable method) of the assets of the
Borrower or its Subsidiaries subject to any provision of this Agreement under
which the sale, pledge or disposition of assets is restricted (within the
meaning of Regulations T, U and X of the Board) will consist of or be
represented by margin stock.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, to conduct business with or on behalf of any
Person with whom a Lender would be prohibited from conducting business under
economic and trade sanctions programs such as those administered by the United
States Treasury, Office of Foreign Asset Control or another Governmental
Authority, or under laws prohibiting money laundering or terrorist financing.
 
Section 5.09 Principal Business.  Except as otherwise permitted by Section 
5.03, Borrower will, and will cause each Subsidiary to maintain as its primary
business the exploration, production and development of oil, natural gas and
other liquid and gaseous Hydrocarbons and the gathering, processing,
transmission and marketing of Hydrocarbons and activities related or ancillary
thereto.
 
Section 5.10 Subsidiary Guaranties.  If any Subsidiary is created or acquired
which has Guaranteed, or any Subsidiary Guarantees or proposes to Guarantee (in
each case, the “Guaranteeing Subsidiary”), any Indebtedness in excess of
$125,000,000, in the aggregate, or other obligation of the Borrower or any
Subsidiary permitted by Section  6.01, then the Borrower will cause the
Guaranteeing Subsidiary, simultaneously with or prior to such acquisition or
creation or such Guarantee of Indebtedness or other obligation, as the case may
be, to deliver to the Administrative Agent (i) a Subsidiary Guaranty duly
executed by such Guaranteeing Subsidiary, (ii) certified copies of the charter,
by-laws, partnership or company agreement or similar documents pertaining to
such Guaranteeing Subsidiary, (iii) evidence, reasonably satisfactory to the
Administrative Agent, of the authorization and due execution and delivery of
such Subsidiary Guaranty by such Guaranteeing Subsidiary, (iv) other documents
and certificates of the type referred to in Section 4.01(c) with respect to such
Guaranteeing Subsidiary and (v) a legal opinion of counsel reasonably acceptable
to the Administrative Agent covering the items substantially as set forth in
Exhibit C, but referring to such Guaranteeing Subsidiary and such Subsidiary
Guaranty rather than the Borrower and the documents referred to in Exhibit C.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01 Indebtedness.  (a)  The Borrower will not, and will not permit any
Subsidiary to, create, incur, or assume (collectively “incur”) any Indebtedness
if at the time of such incurrence or immediately after giving effect thereto,
any Default shall have occurred and is continuing; and
 
509265-1601-13380-Active.12396546.12
 
48

--------------------------------------------------------------------------------

 
 
(b)           The Borrower will not permit any Subsidiary to incur Indebtedness
except for (i) Indebtedness of a Subsidiary in respect of letters of credit
issued for the account of such Subsidiary that do not secure Indebtedness or
obligations of the Borrower or another Subsidiary; (ii) Indebtedness owed by
such Subsidiary to the Borrower or to another Subsidiary; (iii) Indebtedness of
a Person that becomes, by acquisition or merger, a Subsidiary which Indebtedness
(A) existed prior to the time of such acquisition or merger and was not incurred
or created in contemplation of such acquisition or merger and (B) is repaid or
otherwise ceases to be Indebtedness of a Subsidiary within 270 days after such
acquisition or merger; (iv) Indebtedness constituting Attributable Obligations
permitted by Section  6.06 and (v) other Indebtedness outstanding at such time
for all  Subsidiaries (but without duplication) in an aggregate amount not
exceeding $125,000,000.
 
Section 6.02 Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any Property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other Property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(c) any Lien on any Property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any Property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii)  such Lien shall not apply to any other
Property or assets of the Borrower or any Subsidiary, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(d) Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Subsidiary of fixed or capital assets;
provided that (i) such Liens secure Indebtedness permitted by Section 6.01 and
all Indebtedness secured by Liens permitted by this clause does not exceed
$75,000,000 in the aggregate outstanding at any time, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such development, construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, developing, constructing or improving such fixed or capital assets
and (iv) such Liens shall not apply to any Property or assets of the Borrower or
any Subsidiary other than such fixed or capital assets so acquired, developed,
constructed or improved and other fixed or capital assets that are developed or
improved thereby or otherwise reasonably related thereto (in the good faith
determination of the Borrower) and working
 
509265-1601-13380-Active.12396546.12
 
49

--------------------------------------------------------------------------------

 
 
capital assets related thereto (including but not limited to revenue from, and
insurance, condemnation, sale and other proceeds of, any such fixed or capital
assets); and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof and do not apply to any other Property
or assets not previously encumbered by the Lien so extended, renewed or
replaced;
 
(e) Liens securing Obligations;
 
(f) Liens on deposits pursuant to any Swap Agreement entered into by the
Borrower or any Subsidiary in the ordinary course of its business, not to exceed
$75,000,000 in the aggregate amount outstanding at any time;
 
(g) Liens securing Attributable Obligations permitted by Section 6.06; and
 
(h) Liens securing Indebtedness; provided that the aggregate amount of such
Indebtedness does not exceed 10% of Consolidated Tangible Net Worth determined
as of the time such Indebtedness is incurred and determined based upon the
financial statements then most recently delivered pursuant to Section 5.01(a)
and (b), and without reduction to Consolidated Tangible Net Worth on account of
any such secured Indebtedness.
 
Section 6.03 Fundamental Changes. The Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its business or assets, or any Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that (A) the Borrower may merge or consolidate
with or sell all or substantially all of its assets to any other solvent
corporation, provided that (i) the surviving, continuing or resulting
corporation (if not the Borrower) shall (x) expressly assume by a written
instrument reasonably satisfactory to the Administrative Agent and the Lenders
(which shall be provided with an opportunity to review and comment upon it prior
to the consummation of any transaction) the due and punctual payment of the
principal of all Obligations and the due performance and observance of all
covenants, conditions and agreements on the part of the Borrower under this
Agreement, (y) deliver to the Administrative Agent and the Lenders an opinion of
counsel, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, to the effect that such written instrument has been duly
authorized, executed and delivered by such surviving, continuing or resulting
corporation and constitutes a legal, valid and binding instrument enforceable
against such surviving, continuing or resulting corporation in accordance with
its terms, and to such further effects as the Administrative Agent and the
Lenders may reasonably request, and (z) have an Investment Grade rating from
Moody’s and S&P, (ii) the surviving, continuing or resulting corporation shall
be a corporation organized and existing under the laws of the United States of
America or any State thereof or the District of Columbia, and (iii) immediately
after such merger, consolidation or sale, no Event of Default shall have
occurred and be continuing; (B) any Subsidiary may merge into the Borrower or
another Subsidiary which is a Wholly-Owned Subsidiary, and may sell, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
another Subsidiary which is a Wholly-Owned Subsidiary; and (C) any Subsidiary
may merge or consolidate with any entity other than the Borrower or another
Subsidiary, provided that (i) the surviving, continuing or
 
509265-1601-13380-Active.12396546.12
 
50

--------------------------------------------------------------------------------

 
 
resulting entity shall be a Subsidiary, and (ii) immediately after such merger
or consolidation, no Event of Default shall have occurred and be continuing.
 
Section 6.04 Financial Covenants
 
(a) The Borrower shall not permit, at any time, the ratio of Total Debt to Total
Cap to be greater than 0.60 to 1.0.
 
(b) The Borrower shall not permit, at any time, the ratio of Consolidated
EBITDAX to Consolidated Interest Expense for the four fiscal quarters most
recently ended on (if such day is the last day of a fiscal quarter) or prior to
such date to be less than 3.0 to 1.0.
 
Section 6.05 Restrictive Agreements.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of (a) the Borrower or any Material
Subsidiary to grant in favor of the Administrative Agent for the benefit of the
Lenders any Lien upon any of its Property or assets, or (b) any Material
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.05 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness (including Capital Lease Obligations) permitted
by this Agreement if such restrictions or conditions apply only to the Property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
Section 6.06 Sale Leaseback Transactions.  The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any Sale Leaseback Transaction if,
immediately after giving effect thereto, the aggregate amount of all
Attributable Obligations for all Sale Leaseback Transactions would exceed
$50,000,000.
 
ARTICLE VII 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
509265-1601-13380-Active.12396546.12
 
51

--------------------------------------------------------------------------------

 
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in or in connection with this Agreement,
any Subsidiary Guaranty or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
Subsidiary Guaranty or any amendment or modification hereof or thereof or any
waiver hereof or thereof, shall prove to have been incorrect in any material
respect when made or deemed made and either (1) an officer of the Borrower had
actual knowledge that such representation or warranty was false or incorrect in
a material respect when made or (2) if no officer had such knowledge, such
representation or warranty shall continue to be false or incorrect in any
material respect thirty (30) Business Days after the earlier of an officer of
the Borrower obtaining actual knowledge thereof or written notice thereof shall
have been sent to Borrower by Administrative Agent or by any Lender;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;
 
(e) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
 
(f) the Borrower or any Subsidiary shall fail to make any payment of principal
or interest in respect of any Material Indebtedness (other than in respect of
any Swap Agreement), when and as the same shall become due and payable and such
failure continues beyond any applicable period of grace provided therefor, or
any event or condition occurs that results in any Material Indebtedness
(including in respect of any Swap Agreement) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness (other
than in respect of any Swap Agreement) or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, and such event or condition continues beyond any applicable period of
grace provided therefor, if the effect thereof is to accelerate the maturity of
the obligations due thereunder or require such obligations to be prepaid prior
to the stated maturity thereof; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the Property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;
 
509265-1601-13380-Active.12396546.12
 
52

--------------------------------------------------------------------------------

 
 
                       (g) any event or condition occurs (with respect to which
the Borrower or any Subsidiary is the defaulting party) that enables or permits
the holder or holders of any Material Indebtedness under a Swap Agreement to
declare an early termination date or otherwise cause such Material Indebtedness
to become due prior to its scheduled maturity and such event or condition
continues beyond any applicable period of grace provided therefor, except where
such event or condition is being contested in good faith;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any material domestic assets of the Borrower or any Subsidiary to enforce any
such judgment;
 
(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect or result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000 for all periods;
 
(l) a Change in Control shall occur;
 
(m) any provision of any Subsidiary Guaranty for any reason is not a legal,
valid, binding and enforceable obligation of the Subsidiary Guarantor shown as
being a party thereto or any Subsidiary or the Borrower shall so state in
writing; provided that an Event of Default shall not exist under this clause (n)
unless the Subsidiary Guarantors implicated hereby consist of Material
Subsidiaries; or
 
509265-1601-13380-Active.12396546.12
 
53

--------------------------------------------------------------------------------

 
 
(n) the Borrower or any other Person shall petition or apply for or obtain any
order restricting payment by an Issuing Bank under any Letter of Credit or
extending the liability of an Issuing Bank under any Letter of Credit beyond the
expiration date stated therein;
 
then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to an Obligor described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01 Administrative Agent.   Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that
 
509265-1601-13380-Active.12396546.12
 
54

--------------------------------------------------------------------------------

 
 
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable
 
509265-1601-13380-Active.12396546.12
 
55

--------------------------------------------------------------------------------

 
 
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
 
Each Lender, ratably in accordance with its respective Applicable Percentage,
shall indemnify the Administrative Agent, sub-agents appointed by the
Administrative Agent pursuant to this Article VIII and each Related Party of the
Administrative Agent and such sub-agents (each such Person being called an
“Agent Indemnitee”) against, and hold each Agent Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Agent Indemnitee,
incurred by or asserted against any Agent Indemnitee to the extent (i) that such
Agent Indemnitee is entitled to indemnification from the Borrower pursuant to
Section 9.03(b) and (ii) either (1) such Agent Indemnitee is not promptly and
indefeasibly paid the amount of such indemnification by the Borrower or (2) any
such payment is rescinded or must otherwise be returned by such Agent Indemnitee
upon the insolvency, bankruptcy or reorganization of any Person or
otherwise.  It is the express intent of the parties hereto that each Agent
Indemnitee shall, to the extent contemplated in Section 9.03 be indemnified for
its own ordinary, sole or contributory negligence; provided that such indemnity
shall not, as to any Agent Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent
Indemnitee.  Payment by any Lender pursuant to this Article VIII shall not
relieve the Borrower of its obligations under Section 9.03, and each Lender
making a payment under this paragraph shall be entitled to receive from each
Agent Indemnitee such Lender’s ratable share of any amount indefeasibly
recovered by such Agent Indemnitee from the Borrower on account of the
previously unpaid indemnification pursuant to Section 9.03(b) that required such
payment by such Lender under this paragraph, in each case without interest.
 
Section 8.02 The Arrangers, Joint Bookrunners, Syndication Agent and
Documentation Agents.  The Arrangers, Joint Bookrunners, Syndication Agent and
Documentation Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders (or as an Issuing
Bank, if applicable) hereunder.
 
509265-1601-13380-Active.12396546.12
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to 363 N. Sam Houston Parkway, Suite 100,
Houston, Texas 77060, Attention of chief financial officer (Facsimile No. (713)
847-6006);
 
(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas,
77002, Attention of Ms. Brenda Alleyne (Facsimile No. (713) 427-6307), with a
copy to JPMorgan Chase Bank, N.A.,  712 Main Street, 12th Floor North, Houston,
Texas 77002, Attention of Mr. Marshall Trenckmann (E-mail:
marshall.j.trenckmann@jpmchase.com ; Facsimile No. (713) 216-8870);
 
(iii)           if to the Issuing Banks, to JPMorgan Chase Bank, N.A. at the
address set forth in paragraph (ii) above, and to Wells Fargo Bank, N.A, 1000
Louisiana Street, 9th Floor, Attention of Mr. Scott Hodges (E-mail:
scott.hodges@wellsfargo.com), and if to any other Lender who is an Issuing Bank,
to it at its address (or telecopy number) set forth in its Administrative
Questionnaire;
 
(iv)           if to the Swingline Lender, to JPMorgan Chase Bank, N.A. at the
address set forth in paragraph (ii) above; and
 
(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto, or, in the case of any Lender, to the Administrative Agent and the
Borrower.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
509265-1601-13380-Active.12396546.12
 
57

--------------------------------------------------------------------------------

 
 
Section 9.02 Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Banks or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks  and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Banks may have had notice or knowledge of such Default at the time.
 
(b) Neither this Agreement, any provision hereof, nor any provisions of the
Subsidiary Guaranties may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or  (c), or Section 2.08(c) in a manner that would alter
the pro rata treatment of Lenders or pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby, (v)
release all or substantially all Subsidiary Guarantors from their obligations
under any Subsidiary Guaranty without the written consent of all Lenders or (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender affected thereby; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Banks or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Banks or the Swingline
Lender, as the case may be.
 
Section 9.03 Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of
 
509265-1601-13380-Active.12396546.12
 
58

--------------------------------------------------------------------------------

 
 
this Agreement and the Subsidiary Guaranties or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or the Issuing Banks, including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent or the
Issuing Banks, in connection with the enforcement or protection of its rights in
connection with this Agreement and the Subsidiary Guaranties, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, each
Lender and each Related Party of the Administrative Agent, any Issuing Bank or
any Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
(excluding Indemnified Taxes, Excluded Taxes and Other Taxes to the extent
covered by Section 2.16) and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (iv) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (v) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Banks to
honor any demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (vi) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (vii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any Subsidiary, and regardless of whether any Indemnitee
is a party thereto; and SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR ANY STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF
THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE,
BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.
 
(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lender
under paragraph
 
509265-1601-13380-Active.12396546.12
 
59

--------------------------------------------------------------------------------

 
 
(a) or (iv) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lender in its capacity as such.
 
(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(d) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 9.04 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Banks that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent and each Issuing Bank, provided that no consent of
the Administrative Agent or any Issuing Bank shall be required for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund.
 
509265-1601-13380-Active.12396546.12
 
60

--------------------------------------------------------------------------------

 
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
any Class of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.16(f).
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this
 
509265-1601-13380-Active.12396546.12
 
61

--------------------------------------------------------------------------------

 
 
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and
(stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) of this Section
and any written consent to such assignment required by this paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(vi) Notwithstanding the foregoing, no assignment or participation shall be made
to the Borrower or any Affiliate of the Borrower.
 
(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso toSection
9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.14 and
 
509265-1601-13380-Active.12396546.12
 
62

--------------------------------------------------------------------------------

 
 
2.16 as if it were an assignee under paragraph (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 2.14 or
2.16, with respect to any participation, than its participating Lender would
have been entitled to receive.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Banks or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 9.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the
 
509265-1601-13380-Active.12396546.12
 
63

--------------------------------------------------------------------------------

 
 
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.
 
Section 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan and of the United
States District Court of the Southern District of New York, Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE
 
509265-1601-13380-Active.12396546.12
 
64

--------------------------------------------------------------------------------

 
 
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.10 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.11 Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants and legal counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or any self-regulatory body
claiming to have authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or authority, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to its advisors (other than its
accountants and legal counsel), (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to a nationally
recognized rating agency that requires access to information regarding the
Borrower, the Loans and Loan Documents in connection with ratings issued with
respect to an Approved Fund, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Banks or any Lender on a nonconfidential basis from a source other
than the Borrower.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Banks or any Lender on a nonconfidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same
 
509265-1601-13380-Active.12396546.12
 
65

--------------------------------------------------------------------------------

 
 
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
(b)  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
ACKNOWLEDGES TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 9.12 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the Highest
Lawful Rate, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Highest Lawful Rate and, to the extent lawful, the interest and Charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Highest Lawful Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
Section 9.13 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
 
Section 9.14 USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law
 
509265-1601-13380-Active.12396546.12
 
66

--------------------------------------------------------------------------------

 
 
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.  The Borrower and each of its
Subsidiaries shall provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Act.
 
Section 9.15 No Advisory or Fiduciary Responsibility.  Each Obligor acknowledges
and agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between each Obligor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
and each Obligor is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
the transactions contemplated hereby, the Administrative Agent and the Lenders
are and have been acting solely as  principals and are not the financial
advisors, agents or fiduciaries of any Obligor or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent and the Lenders have not assumed or will not assume an
advisory, agency or fiduciary responsibility in favor of any Obligor with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any Lender advised or is currently advising any Obligor or any of their
respective Affiliates on other matters) and the Administrative Agent and the
Lenders have no obligation to any Obligor or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Obligors and their respective Affiliates, and the Administrative Agent
and the Lenders have no obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Obligor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Obligor hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty. 
 
[SIGNATURE PAGES BEGIN NEXT PAGE]
 

509265-1601-13380-Active.12396546.12
 
67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
                                                          

 Borrower:          NEWFIELD EXPLORATION COMPANY            By:
_________________________________             Name:
_______________________________            Title:
________________________________

 


 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Administrative Agent and Lender:                                  JPMORGAN CHASE
BANK, N.A.
 
By: ____________________________________          
 
Name:         Robert C. Mertensotto
 
Title:           Managing Director
 

Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Syndication Agent and Lender:
WELLS FARGO BANK, N.A.

 
By: ____________________________________                                                                          
 
Name: __________________________________                                                                          
 
                    Title:  ___________________________________



 

Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Documentation Agent and Lender:
COMPASS BANK

 
 
By: ______________________________________                                                                          
 
Name: ____________________________________
                                                                  
                    Title:  ____________________________________



 

Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Documentation Agent and Lender:
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.

 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 



 

Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Documentation Agent and Lender:
DNB NOR BANK ASA

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________


 

Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
MIZUHO CORPORATE BANK, LTD.

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
BARCLAYS BANK PLC

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
CIBC INC.

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
GOLDMAN SACHS BANK USA

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
SUMITOMO MITSUI BANKING
CORPORATION

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
ROYAL BANK OF CANADA

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
U.S. BANK NATIONAL ASSOCIATION

 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Lender:
CITIBANK, N.A.

 
 
 
By: ________________________________________                                                                          
 
Name: ______________________________________                                                                          
 
                    Title:  _______________________________________
 
 
 
Signature Page to the Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A


 
PRICING SCHEDULE

 
 
Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Eurodollar Rate / Letter
of Credit Fee
1.250%
1.500%
1.750%
2.000%
2.250%
ABR
0.250%
0.500%
0.750%
1.000%
1.250%



 
Applicable Fee Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Commitment Fee
0.200%
0.250%
0.300%
0.375%
0.425%



 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Baal or better or the Borrower’s S&P Rating is BBB+ or better.
 
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa2 or
better or the Borrower’s S&P Rating is BBB or better.
 
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level 1 Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa3 or better or the Borrower’s S&P Rating is BBB- or better.
 
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Bal or better or the Borrower’s S&P Rating is BB+
or better.
 
“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Ba2 or better or the Borrower’s
S&P Rating is BB or better.
 
“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s corporate family
rating.
 
“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower’s S&P issuer rating.
 
 
 

--------------------------------------------------------------------------------

 
 
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Borrower has no Moody’s Rating or no S&P Rating,
Level V Status shall exist.
 
If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply.  If the Borrower is split-rated and the ratings
differential is two levels or more, the rating next below the higher of the
split-ratings will apply.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.05


LC ISSUANCE LIMIT
 
Issuing Bank
LC Issuance Limit
JPMorgan Chase Bank, N.A.
$150,000,000
Wells Fargo Bank, N.A.
$150,000,000
TOTAL
$300,000,000




